 CAIN & HERREN, ALC
 ATTORNEYS AT LAW
 Michael J. Collins, Esq. #9087
 2141 W. Vineyard Street
 Wailuku, Hawai’i 96793
 Tel: (808) 242-9350
 Fax: (808) 242-6139
 Email:      mike@cainandherren.com

 Attorneys for Debtor BRANT KEMEL JACKSON

                 UNITED STATES BANKRUPTCY COURT

                           DISTRICT OF HAWAII

  IN RE:                                 Case No. 19-01655
                                         (Chapter 13)
  BRANT KEMEL JACKSON,
                                         AP No. 20-90009
            Debtor
                                         DECLARATION OF MICHAEL
                                         J. COLLINS


               DECLARATION OF MICHAEL J. COLLINS

       I, MICHAEL J. COLLINS, hereby declare that:

       1.     I am an attorney licensed to practice law in the State of Hawaii

 and in the United States Bankruptcy Court, District of Hawaii.

       2.     I represent the Debtor in the above case;




 In re: BRANT KEMEL JACKSON
 Case No. 19-01655 (Chapter 13)
 DECLARATION OF MICHAEL J. COLLINS

                                  Page 1 of 3
U.S. Bankruptcy Court - Hawaii #20-90009 Dkt # 36 Filed 10/15/20 Page 1 of 3
       3.     The following is made pursuant to my knowledge unless

 otherwise stated;

       4.     Plaintiff clearly did not follow the 21 day provision of Rule

 9011(c)(1)(A);

       5.     The Court simply needs to look at when the email was sent

 putting this firm on notice of its alleged sanctionable conduct;

       6.     The Court will see that Plaintiff only gave Defendant four days

 before the hearing to “fix” the sanctionable conduct;

       7.     What might have made more sense, if cooler heads were to

 prevail, is if Plaintiff called Defendant’s counsel and asked for the hearing

 on the Motion for Summary Judgment to be continued to a different date, so

 Plaintiff could comply with Rule 9011(c)(1)(A);

       8.     No such phone call was made;

       9.     No such safe harbor was provided;

       10.    I think the court should be grateful that on a flat-fee bankruptcy,

 I investigate these matters for poor indigent clients and attempt to investigate

 the substance of the calculation of damages of judgments when payments are

 being made, particularly, when two separate parties are making them;




 In re: BRANT KEMEL JACKSON
 Case No. 19-01655 (Chapter 13)
 DECLARATION OF MICHAEL J. COLLINS

                                  Page 2 of 3
U.S. Bankruptcy Court - Hawaii #20-90009 Dkt # 36 Filed 10/15/20 Page 2 of 3
       11.    I think the court should be so grateful, it should award me and

 my law firm compensation for having to defend this baseless Rule 9011(c)

 (1)(A) motion;

       12.    I will of course, provide the court with a declaration of counsel

 to report my time at my hourly rate, which is three hundred dollars per

 ($300.00);

       13.    I suspect the Court will find my billing and billing rate to be

 fair after a reviewing my supplemental declaration which I will file after the

 Court holds its hearing on this matter and denies the Plaintiff the relief filed

 in Plaintiff’s motion.

       I have read the above statement, know its contents and verify that the

 statements are true and correct to my personal knowledge and belief.           I

 DECLARE UNDER PENALTY OF PERJURY UNDER THE LAWS OF

 THE STATE OF HAWAII THAT THE ABOVE IS TRUE AND CORRECT.

       DATED:        Wailuku, Maui, Hawaii, Thursday, October 15, 2020.

                                  CAIN & HERREN, ALC

                                  /s/ Michael J. Collins

                                  Michael J. Collins, Esq.
                                  Attorneys for Debtor
                                  BRANT KEMEL JACKSON

 In re: BRANT KEMEL JACKSON
 Case No. 19-01655 (Chapter 13)
 DECLARATION OF MICHAEL J. COLLINS

                                  Page 3 of 3
U.S. Bankruptcy Court - Hawaii #20-90009 Dkt # 36 Filed 10/15/20 Page 3 of 3
